WISS, Judge
(dissenting):
Just as a color spectrum does not have distinct points at which the colors sharply change but, instead, reflects shadings of one color into the next, superficially different views of the facts of a certain incident often do not stand in marked contrast but, instead, shade one into the other.
The factfinders in this case were presented with two versions of what happened between appellant and the complainant over the course of several hours in both public and private fora. The Court of Military Review and the majority of this Court see those versions as distinctly different, just as the colors on each extreme of a spectrum are distinctly different. I do not disagree.
The difficulty I have with the majority and with the court below is the failure of both to recognize the reasonable possibility that the factfinders might fully accept neither. As I view the evidence, the truth might be as appellant tells the story; or it might be as the complainant tells the story. But it also might be somewhere in between.1
Unfortunately, this case represents yet another instance in which the military judge, the Court of Military Review, and a majority of this Court are making judgments which, ab initio, are the responsibility and prerogative only of the members as factfinders. See United States v. Rankins, 34 MJ 326 (CMA 1992). I am unsure what motivates the reluctance of judges at all these levels to give an accused’s case a fair hearing by letting the members decide on the evidence, under full and proper instructions, where the truth lies.2 Whatever it is that motivates this judicial stinginess, I do not share it. See id. at 336-40 (Wiss, J., dissenting).

. As this Court recognized in another context in United States v. Warren, 13 MJ 278, 286 (CMA 1982), quoting the admonition offered in United States v. Moore, 484 F.2d 1284, 1287-88 (4th Cir.1973):
"[S]ome essential elements of proof of criminal conduct, such as knowledge, intent, malice, and premeditation are sometimes so subjective that testimony about them cannot be readily categorized as true or false. Judges must constantly bear in mind that neither they nor jurors are infallible.”


. As for Judge Cox’s implication in footnote 5 that the evidence raising an affirmative defense must come from the defense, I know of no authority supporting that view. Cf. United States v. Taylor, 26 MJ 127, 131 (CMA 1988); United States v. Steinruck, 11 MJ 322, 324 (CMA 1981). Notwithstanding the introductory caveat in the particular sentence that this is true only “[a]s a practical matter,” the majority’s cold-shoulder response in the body of the opinion to the testimony of the complainant that, as Judge Gierke points out, does raise the defense, belies his implied willingness to consider other sources.